          20-10410-hcm Doc#148-2 Filed 07/01/20 Entered 07/01/20 19:14:52 Exhibit A-1 Ferguson
                                  Removable Spreadsheet Pg 1 of 1

                 A                  B         C            D                E                              F                    G             H                            I             J
    1 Ferguson Enterprises, LLC ‐ Removables List

--  2
    3
    4
          Customer PO Number IInvoice # IShip Dt

          EF072619TFSF11           7208339 8/12/2019
                                                       IShip Qty ICustomer Code

                                                               10   N1200
                                                                                        ICustomer Description

                                                                                        12X12 C/BASIN W/2 OUT
                                                                                                                            IUnit PriceExt

                                                                                                                              25.205
                                                                                                                                       I   Price

                                                                                                                                                   252.05
                                                                                                                                                            IDescription

                                                                                                                                                            french drain
                                                                                                                                                                                     L__
                                                                                                                                                                                     -



    5                                                          10   N1213               12X12 CI GRATE                        90.423               904.23   french drain items
    6                                                          10   N1266               6 UNIV OUT                             5.018                50.18   french drain items

 -- 7
    8
                                                               20   N1206               UNIV PLUG F/ C/BASIN                   3.087                61.74   french drain items       -




  --
                                                                                                                                                                                     -
    9     ADAM                     7266855 8/14/2019            1   DISPLAYLIGHTING     DSPLY LIGH ITEM                              50               50    display lights           -
  10                                                            1   DISPLAYLIGHTING     DSPLY LIGH ITEM                              50               50    display lights

   --
                                                                                                                                                                                     -
  11                                                            1   DISPLAYLIGHTING     DSPLY LIGH ITEM                              50               50    display lights           -
  12                                                            1   DISPLAYLIGHTING     DSPLY LIGH ITEM                              50               50    disply lights

    --
                                                                                                                                                                                     -
  13                                                            1   SP‐DISP‐MTIS134WH   52X52 CNTR ACR FS RND BATH                  500              500    Bathtub                  -
  14                                                                                                                                                                                 -
  15      EF082719TFPSF18          7316292 9/3/2019             2   WRD308              8 NH ROOF DRN HI VOL                        185              370    roof drain
  16                                                            2   SP‐WRD308‐R         8 NH ROOF DRN ‐ EOD OVERFLOW                220              440    roof drain
  17                                                            2   WRD306              6 NH HI VOL ROOF DRN W/ POLY DOME           145              290    roof drain
  18
  19
  20
     --   EF082919TFF36            7327691 9/13/2019
                                                                2

                                                                2
                                                                    SP‐WRD306‐R

                                                                    SCSB12027SFEB3N
                                                                                        DRN

                                                                                        CCY 119G 27KW 480V 3PH WHTR ALUM 5769.23
                                                                                                                                    175

                                                                                                                                             11538.46
                                                                                                                                                     350    roof drain

                                                                                                                                                            water heaters
                                                                                                                                                                                     -

                                                                                                                                                                                     -



  21                                                            2   SHMDP263636         36X36 26GA DRN PAN                27.875                55.75       drain pan
  22                                                            2   T007SF5             1/25HP SS FLG CART CIRC           290.62               581.24       pump for water heater
  23                                                            2   T110252SF           LF 1 FREEDOM FLG SET NPT SS       40.275                80.55       pump for water heater

--24
  25
  26      EF082919TFTI17       I 7327692 I9/13/2019 I
                                                                2   T2653               DIG TIMER W/ DUST CVR

                                                                3 ISPCE171OMSA3480 I15G 3KW 480V 1PH SB WHTR ALUM
                                                                                                                           136.8

                                                                                                                            I 690.64 I
                                                                                                                                                273.6       timer for water heater

                                                                                                                                               2071.92 Iwater heaters
                                                                                                                                                                                     -




                                                                                                                                                                                     ~
 --
  27
  28
  29      EF0911819TFF35
                               I          I
                               I 7389070 I9/19/2019 I
                                                       I        3 IO34152

                                                                1 IPFXT5
                                                                                   I22 ALUM WHTR PAN W/ 1 FTG
                                                                                        ILF 2 GAL THRML EXP TANK
                                                                                                                            I 12.974 I

                                                                                                                            I 27.188 I
                                                                                                                                                 38.92 Iwater heater pans            L__
                                                                                                                                                                                     -
                                                                                                                                                    27.19 IWater Heater Expansion Tank

  --
  30
  31
  32      EF092319TF35
                               I          I
                                   7399037 10/7/2019
                                                       I
                                                               2
                                                                2 IPFXT12

                                                                    SCSB12027SFEB3N
                                                                                        ILF 4.4 GAL THRML EXP TANK          I 38.112 I

                                                                                        CCY 119G 27KW 480V 3PH WHTR ALUM 5769.23
                                                                                                                                                    76.22 IWater Heater Expansion - Tank

                                                                                                                                             11538.46       water heaters
                                                                                                                                                                                     -



  33                                                           2    SHMDP263636         36X36 26GA DRN PAN                27.875                55.75       drain pan
  34                                                           2    T007SF5             1/25HP SS FLG CART CIRC           290.62               581.24       pump for water heater
  35                                                           2    T110252SF           LF 1 FREEDOM FLG SET NPT SS       40.275                80.55       pump for water heater

- 36
  37
                                                               2    T2653               DIG TIMER W/ DUST CVR
                                                                                        Total
                                                                                                                           136.8                273.6
                                                                                                                                              30691.65
                                                                                                                                                            timer for water heater   -




                                                                                      EXHIBIT "A-1"
